.
                  THE      ATTORXEY               GEXERAL
                                 OF    TEXAS




                                 December   9, 1974


    The Honorable Ihvid Finncy, Ch8irm8a
    State Affrirr Committee                       Opinion No. H-   467
    House of Reprerent8tives
    P. 0. Box 2910, Capitol Strtion               Re:   Whether the Libr8ry
    Aumtin, Texan 78767                                 Bo8rd of the City of
                                                        Irving ir covered by
                                                        the Open Meetingr kw,
                                                        art. 6252-17. V. T.C.S.,
                                                        8s amended by the 63rd
    Dear Repreaentrtive   Finney:                       Legial8ture.

        You have 8sked our opinion aa to the 8pplicability of the Texas Open
    Meetings LOW, Article 6252-17,  V. T. C.S; , to the Library Barrd of the
    City of Irving.

        The purpore of the Open Meetiagr L8w i8 to open to the public the
    deliberation of public businerr by those government81 bodice covered
    by the Act.  Government81 body is defined in section l(c) of the Act. as:

             . . . any board. c ommirrion.   dcprrtment,   committee,
            or 8gency within the executive or 1egirMiw     department
            of the date, which ir under the direction of one or more
            elected or appointed members;    and every Commirrionerr
            Court 8nd city council in the lt8te, 8nd every deliber8tive
            body h8ving n&e-making or qurri-judicial     power 8nd
            ckmrified 88 8 department, 8gency. or political rubdivirion
            of 8 county or city; rnd the board of trusteea of every
            school district, and every rpecirl district heretofore or
            here8fter crerted by law.    (Emphasis  added)

         The definition of government81 body for 8gencien or departments of 8
     city or 8 county ie different th8n thrt for 8n rgency of the St&e.   See
     Attorney General Opinion H-438 (1974).       To come within the purl      of
     the Act, the Library Board would have to be 8 “deltber8tive body h8ving
     rule-making   or qurri-judicial  power rnd cl8rrified 86 8 dep8rtment. 8gency,
     or political subdivirion of 8 county or city.”   V. T. C.S. 8rt. 6252-17,  $1(c).




                                        p. 2136
                                                                           ..   ;:   ’


The Honor8ble   B8vid Finney,   page 2   (H-467)




     It is conceded thrt the Librrry Board is a department or agency of
the City.    Therefore,  the focur muat be on whether the Librrry Borrd
h8r rule-making or 9U88i-jUdiCi81 power.       Rule-mrking 8uthority ir
legisktive    in lvture 8nd involves brord policy conrider8tions.     Buckeye
Power, Inc. v. Environment81 Protection Agency, 481 F. Zd 162 (6th
Cir. 1973); Americ8n Express Co. v. U.S.,        472 F. Zd 1050 (C.C. P.A.
Austin, PItent App. 1973); Willrpoint Cysterr,      Inc. v. Ewing, 174 F. Zd
676 (9th Cir. 1949) cert. denied, 339 U.S. 860.       An administrative
agency determining the rights of one or more parties under 8 generrl
 rule. regulation, ordinance, or rtatute is exercising 8 qU8Si-jUdiCi81
power.     See City of Houston v. Blackbird, 394 S. W. Zd 159, 163 (Tex.
Sup. 1965); Victory v. St8te, 158 S. W. Zd 760. 766 (Tex. Sup. 1942).

    We are informed thnt the powers 8nd duties of the Library Board are
set forth in section 20-S of the Code of Civil 8nd Criminal Ordinances
of the City of Irving.  Section 20-S decl8rea:

            The library Board skull be 8n advisory     board and
        shirll b8ve the following duties:

        (8) To m8ke recommend8tions concerning the adoption
            8nd enforcement of 811 necessary rules, bylaws
            rnd regulation8 deemed by it nece.as8ry for the
            rdministrotion.  government 8nd protection of
            the libr8ry ayatcm.

        (b) To define the powers and prercribe the duties
            rnd tenure of offacera of the library board,
            8nd t0 elect 8B Officers.

        (c) To review with the libr8ri8n 8nd make recommen-
            dotionr for the purchrse of books, journals,
            pubLic8tions. furniture rnd fixtures and other
            necesrrry   property, rnd to provide for the re-
            binding and preserntion   in proper order, the
            books, documentm, journals and other public8tions.
            rnd the property of the libr8ry.




                                   p. 2137
          ?’     ,   r
    .

:
    :, The Honorrble         David Finney,    p8ge 3   (H-467)




                     (d)To make recommen&tionr       for the lrt8blirhment
                        of luch brrncher of the libr8ry 8nd rerding rooms
                        8s the growth of the city mry from time to time
                        demand.

                     (C) To interview with the city m8n8ger, md make
                         recommendationa   for the employment rnd dutier
                         of the libnrirn.

                     (0 The librrry bo8rd may recommend          the removal
                        8nd dirmiraal of the iibr8ri8n.

                     (g)Ia the event the city council maker 8viilPble
                         money for the enlargement, exp*nrion or re-
                         building of the municiprl libr8ry,    the librrry
                         board rholl have the right to recommend 8 site
                         for ruch improvementa; may recommend 8n
                         8rchitect,   or such rrchitects 8s they deem
                         necerrrry    for the prepor8tion of pl8n8 8nd
                         sptcifacrtionr   for the construction rnd erec-
                         tion of the improvementa; provided,       that if
                         my contract for the improvements        of the library
                         system is m8de. nuch contr8ct ah811 be in tbe
                         name of the city, upon plans rnd specifications
                         rpproved by the city council.

                     (h) The libr8ry board with the librarian shall
                         rnnually rt the time provided by the charter,
                         file its propored lxpenditurer within the 8nnu81
                         fund8 8vrilable for the next fiscrl yeor with the
                         city mraager,   8nd if rpproved by the city council,
                         the s8me shall become 8 p8rt of the operrting
                         budget of the city, the 6arne 8# the other dep8rt-
                         mentr of the city.   (Ordinance No. 714, Section 6)

                            from the 8bove recitation th8t the Libr8ry Board does
               It is rpparent
        not 8ct in 8 quori-judicinl crpacity.  It is 8100 8pp8rent th8t the respon-
        libilities of the Libnry Board h8ve been dr8wn 80 86 to be 8dvirory.
        lnmof8r 88 the Board truly 8Cta in rn 8dvirory C8p8Cit-y Otiy, it i6 our
        opinion that it doer not have rule-mnking power 8nd ia not within the




                                                   p. 2138
                                                                         . ..T   ’

The Honorable   D8vid Ftnney,   p8ge 4       (H-467)




purview   of the Open Meetings L8w. But were the Board to be
functioning, in rerlity,  88 more th8n 8n rdvirory body [empeci8Uy
with reg8rd LOsection go-S(r) Of the Code of the City of Irving].
we would be of the opinion thrt the Board should h8ve to comply
with the mand8tem of the Open Meetings Act regrrding   public notice
8nd open meetings.

                       SUMMARY

            A city’slibr8ry board which acts solely in 8n
       advisory c8pacity md h8r no rule-making or qu8mi-
       judici81 power ir not required to comply with the
       manhates of the Open Meetings Act regrrding public
       notice 8 ad open meetings.

                                           Very truly yours,
                                       A




                                 //        Attorney    General of Tuna

APPROVED:




DAVID M.    KENDALL,    First Assistant




 C. ROBERT HEATH,       Chairman
 Opinion Committee




                                      p. 2139